AMENDMENT TO THE ETF SERIES SOLUTIONS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT effective as of July 1, 2015, to the Transfer Agent Servicing Agreement, dated as ofMay 16, 2012, as amended (the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend Section 12 of the Agreement; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to the following: Section 12.Term of Agreement; Amendment is hereby superseded and replaced with the following: 12.Term of Agreement; Amendment This Agreement shall become effective with respect to a Fund as of the date the applicable exhibit for such Fund is approved by the Board of Trustees of the Trust and will continue in effect for successive annual periods.This Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties. Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by Fund Services and the Trust, and authorized or approved by the Board of Trustees. (signatures on the following page) ETF Series Solutions – Transfer Agent Agreement 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael D. Barolsky By: /s/ Michael L. Ceccato Name:Michael D. Barolsky Name: Michael L. Ceccato Title: Vice President and Secretary Title: Senior Vice President ETF Series Solutions – Transfer Agent Agreement
